Citation Nr: 1236622	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial rating for hemorrhoids to October 16, 2006.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August to November 1969.    

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2012, a travel board hearing was held before the undersigned in San Antonio, Texas.  A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  Throughout the pendency of this initial rating appeal, the Veteran has experienced mild to moderate symptomatology associated with hemorrhoids.  

2.  At no time during the initial rating appeal period has the Veteran experienced frequently recurring large or thrombotic hemorrhoids that are irreducible and that have excessive redundant tissue.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met for the entire initial rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.21, 4.114, Diagnostic Code 7336 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA. 

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records dated between 2007 and 2009, and reports of VA examination have been secured.  The Veteran underwent two VA examinations, in September 2008 and April 2010.  These examinations are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered assessments regarding the frequency and severity of the hemorrhoid disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board notes the Veteran's comments during the May 2012 hearing that he underwent VA treatment for his hemorrhoids in 2011 and 2012.  Records reflecting such treatment are not in the claims file; however, the Board that such records of treatment would not be relevant to show the specific criteria needed for a higher rating because, as the Veteran indicated during his testimony, the treating VA physician "didn't want to look at" the hemorrhoids and merely prescribed him medication.  The Veteran indicated that the extent of the treatment consisted of receiving a prescription for a "foam" type medication that the physician prescribed.  The Veteran's testimony indicates that the records would not contain the type of evidence that would be relevant to the Board's analysis of whether the criteria under Diagnostic Code 7336 of 38 C.F.R. § 4.114 have been approximated.    

As the Veteran's most recent examination was over two years ago, in April 2010, the Board also considered whether a remand of this issue would be appropriate for a new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  However, the Board finds a new examination unwarranted, largely based on the lay evidence provided during the May 2012 hearing.  In his testimony before the Board, the Veteran did not indicate that his hemorrhoid disability had worsened since the April 2010 VA examination.  In the report of that examination, and in the hearing transcript, it is indicated that the Veteran's hemorrhoids have been productive of flare ups "a couple times a year" and of occasional bleeding.  Though the Veteran characterized the recurrences as "frequent," his testimony indicates what the April 2010 VA examiner indicated, that the Veteran has experienced not frequent, but only occasional, symptoms associated with the service-connected hemorrhoid disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).   

The Board will rely on all the evidence of record, including VA examination reports, treatment records, and lay statements, histories, and hearing testimony, to determine the initial rating issue on appeal.  As such, the record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Initial Rating for Hemorrhoids

Service connection for hemorrhoids was granted by the RO in a January 2009 rating decision.  The noncompensable (0 percent) initial disability rating was granted under the provisions of Diagnostic Code 7336, effective October 16, 2006, which was the date of receipt of the Veteran's claim to reopen service connection for hemorrhoids.  38 C.F.R. § 3.400(r) (2011) (date of receipt of claim to reopen is proper effective date for grant of service connection).  In this case, the Board has considered the entire period of the initial rating claim from October 16, 2006 to see if the evidence warrants the assignment of different ratings for different periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).    

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under Diagnostic Code (DC) 7336, hemorrhoids productive of mild to moderate symptoms are to be rated as noncompensable.  A 10 percent rating should be assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating should be assigned for persistent bleeding, with secondary anemia or with fissures.  38 C.F.R. § 4.114.  

The evidence of record most relevant to the initial rating period from October 2006 includes both medical and lay evidence.  The medical evidence consists of VA treatment records dated between 2007 and 2009 and VA compensation examination reports dated in September 2008 and April 2010.  The relevant lay evidence consists of statements that the Veteran frequently had hemorrhoids and the Veteran's testimony during the May 2012 Board hearing.  

After a review of all the evidence, both medical and lay evidence, the Board finds that, throughout the pendency of this initial rating appeal, the Veteran has experienced mild to moderate symptoms associated with his hemorrhoids, and that at no time during the initial rating appeal period has he experienced frequently recurring large or thrombotic hemorrhoids that are irreducible and that have excessive redundant tissue as required for a higher disability rating of 10 percent.  38 C.F.R. § 4.114, DC 7336.  

The September 2008 VA examiner indicated mild to moderate symptomatology.  He reported the Veteran's complaints of anal itching 3-4 times per year, pain, swelling, and peri anal discharge.  The Veteran indicated no bleeding, anal infections, and no fecal leakage.  The Veteran indicated that, due to over-the-counter treatment from Preparation H, he had no symptoms at the time of examination.  The Veteran also indicated that sitz baths were helpful in ameliorating his symptoms.  On examination, the examiner noted no signs of bleeding, anemia, fissures, rectal prolapse, or thrombosed hemorrhoids.  He noted normal sphincter tone.  He noted a large, flat-skin, tag-like, nonthrombosed, not swollen hemorrhoid.  

The April 2010 VA examiner, who indicated a review of the Veteran's claims file, also indicated mild to moderate symptomatology.  He noted the Veteran's complaints of "frequent problems" with hemorrhoids.  But the Veteran then described "occasional" bleeding, anal itching, pain, a history of thrombosis of twice per year, but no swelling, no burning sensation, no rectal prolapse, no anal infection, no fecal incontinence, and no peri anal discharge.  On examination, the examiner in April 2010 noted an external hemorrhoid of 1.2 cm with evidence of excessive redundant tissue, but noted no thrombosis, no evidence of bleeding, no fissures, no anorectal fistula, no anal or rectal stricture, no rectal prolapse, and an unimpaired sphincter.  In his conclusion, the examiner diagnosed the Veteran with "external hemorrhoids" which caused mild impairment on the ability to do daily chores, and moderate impairment on ability to travel.  The examiner further stated that the Veteran's hemorrhoids adversely affected "exertional activities" and that prolonged sitting aggravated the Veteran's anal discomfort.  The examiner also characterized the Veteran's hemorrhoid disability as "intermittent [with] remissions"  

A VA treatment record dated in April 2007 indicated a small internal hemorrhoid.  Otherwise, the treatment records - dated between 2007 and March 2009 - are negative for symptoms related to hemorrhoids.  

The relevant lay evidence of record addressing the nature and severity of the hemorrhoid disability also indicates mild to moderate symptomatology.  At the May 2012 Board hearing, after describing his history of hemorrhoids during service, the Veteran provided detail regarding his disability in recent years.  He indicated a "frequent recurrence" of hemorrhoid symptoms and noted "pain and discomfort" for approximately 40 years; however, later in his testimony he indicated symptoms "about two to three times a year."  He attributed the infrequency of his symptoms to the effectiveness of Preparation H and sitz baths to treat itching and flare ups.  He noted bleeding "a couple of times a year" most recently "about two years ago."  Later in his testimony he indicated bleeding, "[a]bout a year ago."  He indicated that his hemorrhoid problem would "come and go" and noted the symptoms as "very painful" during flare ups.  He indicated that the skin tag noted in September 2008 had fallen off.  The Veteran insisted that he had both internal and external hemorrhoids, despite the April 2010 examiner's finding of just one external hemorrhoid.  

The Veteran is competent to testify regarding the frequency, severity, and duration of symptoms associated with his hemorrhoids.  Pain, itching, bleeding, and discharge are observable symptoms.  The Veteran is competent to describe unpleasant or manifest symptoms such as these.  Nevertheless, the lay evidence does not indicate more severe symptoms than those noted in the two VA reports. The Board finds that even the lay assertions do not indicate criteria more nearly approximating the 10 percent rating for hemorrhoids.    

Hence, the evidence indicates mild to moderate symptoms which are effectively addressed with over-the-counter medication.  The evidence does not indicate that the criteria for a 10 percent evaluation under DC 7336 has been approximated.  The medical evidence shows that the Veteran may have had a "large" skin tag in September 2008 which has since fallen off.  Moreover, the evidence indicated excessive redundant tissue in April 2010.  The evidence does not approximate the essential criterion provided under DC 7336, that the disability causes frequent recurrences.  Despite the Veteran's conclusory assertion during the hearing that his flare ups are "frequent," his testimony, and the medical findings, show only occasional problems of anywhere between 2 to 4 times per year.  38 C.F.R. § 4.114 (2011).  As such, a preponderance of the evidence is against the appeal for a higher initial rating for hemorrhoids, and the appeal must be denied.  38 C.F.R. § 4.114, DC 7336. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected hemorrhoid disability is inadequate.  The rating assigned under Diagnostic Code 7336 is based on the average impairment of earning capacity resulting from mildly to moderately disabling hemorrhoids, and the rating is based on specific criteria of size of the hemorrhoid, whether the hemorrhoid was thrombosed, whether the hemorrhoid was reducible, whether there was excessive redundant tissue, and on the frequency of recurrences.  The record contains no indication that the Veteran's hemorrhoid disability causes him greater difficulty than that contemplated by the 0 percent initial rating that has been assigned.  Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular 

evaluation assigned for the hemorrhoid disability to be inadequate to rate the Veteran's service-connected hemorrhoid disability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

  
ORDER

An initial compensable rating for hemorrhoids is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


